U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 28, 2012 Freedom Environmental Services, Inc. (Name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-53388 27-3218629 (Commission File Number) (I.R.S. Employer Identification No.) 11732 United Way Orlando, FL 32824 (407) 841-4321 (Issuer’s telephone number) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) As used in this report, the terms "we", “us", “our", “our company" refer to Freedom Environmental Services, Inc., a Nevada corporation. Item 1.03 Bankruptcy or Receivership. On August 13, 2012, certain individuals (the “Filing Parties”) asserting to be the controlling officers and directors of Freedom Environmental Services, Inc. (“Registrant”) filed a voluntary Chapter 11 bankruptcy petition (the “Petition”) in the U.S. Bankruptcy Court for the Middle District of Florida, Orlando Division (“Bankruptcy Court”) (Case No. 6:12-bk-10958-KSJ). On August 17, 2012, certain other individuals (the “Objecting Parties”) also asserting to be the controlling officers and directors the Registrant filed a Verified Emergency Motion By Reginald M. Berthiaume, Chairman of the Board of Directors of the Debtor, and Michael Borish, CEO of the Debtor, to Dismiss Chapter 11 Case (the “Emergency Motion to Dismiss”) claiming the Filing Parties did not have the corporate authority necessary to file the Petition. On August 23, 2012, the Objecting Parties filed a Joint Motion to Suspend Case (the “Suspension Motion”) in which they argued that authority and control of the Registrant was a disputed factand at issue necessitating resolution by pending litigation in State Court. On September 4, 2012, the Bankruptcy Court entered its Order Granting Joint Motion to Suspend Case.See Exhibit A. Item 1.03 Bankruptcy or Receivership. On September 17, 2012, the Securities and Exchange Commission (the “Commission”) filed a complaint against the Registrant and two of its officers, Michael Borish (“Borish”) and Michael Ciarlone (“Ciarlone”), in the United States District Court for the Middle District of Florida, Orlando Division (“Federal Court”) (Case No.: 6:12-cv-01415-Orl-28DAB).See Exhibit B. Concurrent with the filing of the complaint, the Commission filed a motion for appointment of a receiver in the case.On September 17, 2012, the Federal Court granted the Order Appointing Receiver (“Receivership Order”), finding the appointment of a receiver in this case to be necessary and appropriate for the purposes of marshaling and preserving all assets of the Registrant.Through the Receivership Order, the Court took exclusive jurisdiction and possession of the assets, of whatever kind and wherever situated, of the Registrant and, until further order of the Federal Court, appointed Robert B. Morrison (“Receiver”) as receiver for the estates of Freedom.See Exhibit C. Under the Receivership Order, the trustees, directors, officers, managers, employees, investment advisors, accountants, attorneys and other agents of the Registrant were dismissed and the powers of any general partners, directors and/or managers were suspended. Under the Receivership Order, the Receiver was granted all powers, authorities, rights and privileges heretofore possessed by the officers, directors, managers and general and limited partners of the Registrant under applicable state and federal law, by the governing charters, by-laws, articles and/or agreements in addition to all powers and authority of a receiver at equity, and all powers conferred upon a receiver by the provisions of 28 U.S.C. §§ 754, 959 and 1692, and Fed.R.Civ.P. 66. Concurrent with the filing of the complaint, the Commission filed a motion for a Temporary Restraining Order to restrain the Registrant, Borish, and Ciarlone and any of their agents from engaging in ongoing violations of federal securities laws.On September 17, 2012, the FederalCourt granted the Temporary Restraining Order.A continuation of the hearing is scheduled for9:30 AM on October 1, 2012 during which the Federal Court will hear arguments related to a preliminary injunction. Also on September 17, 2012, the Commission issued Release No. 67869 in which it announced a temporary suspension of the trading in the securities of the Registrant because of questions that were been raised about the accuracy and adequacy of publicly disseminated information concerning, among other things, the identity of the persons in control of the operations and management of the company, the company’s current financial condition, and the misappropriation of corporate funds.The temporary suspension is in effect from 9:30 AM on September 17, 2012 through 11:59 PM on September 28, 2012. Item 4.01 Changes in Registrant’s Certifying Accountant On September 20, 2012, Tarvaran, Askelson & Company, LLP resigned as the Registrant’s auditors. Exhibits: Exhibit A Order Granting Joint Motion to Suspend Case (Case No. 6:12-bk-10958-KSJ). Exhibit B Complaint:Securities and Exchange Commission v. Freedom Environmental Services, Inc., Michael Borish, and Michael Ciarlone (Case No.: 6:12-cv-01415-Orl-28DAB). Exhibit C Order Appointing Receiver (Case No.: 6:12-cv-01415-Orl-28DAB). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Freedom Environmental Services, Inc. Date: September 28, 2012 By: /s/ Robert B. Morrison, Receiver Robert B. Morrison Receiver for Freedom Environmental Services, Inc.
